t c memo united_states tax_court dennis norman petitioner v commissioner of internal revenue respondent docket no 17780-14l filed date dennis norman pro_se john d ellis for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its determination to sustain the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background petitioner did not respond to the motion for summary_judgment the fol- lowing uncontroverted facts are derived from the petition the exhibits attached to the summary_judgment motion and respondent’s other filings in this case see ulloa v commissioner tcmemo_2010_68 petitioner resided in maryland when he petitioned this court petitioner did not file a federal_income_tax return for or for any subse- quent year for tax years the irs prepared substitutes for returns sfrs that met the requirements of sec_6020 and issued petitioner notices of deficiency based on the sfrs petitioner did not petition this court in response to any of these notices and the irs assessed the tax_liabilities at issue in an effort to collect these outstanding liabilities the irs sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing and he timely requested a cdp hearing he thereby sought a hearing with respect to the pro- posed levy stated that he could not pay the balance due and asked the irs to discharge interest he did not propose any collection alternative on date a settlement officer so from the irs appeals_office wrote petitioner at the address shown on his cdp hearing request to acknowledge receipt of that request and to inform him that she had scheduled a telephone cdp hearing for june the so was unable to confirm from her file that petitioner had received the notices of deficiency for the years at issue accordingly this letter told him that if he wished to challenge his underlying tax_liabilities for he should file tax returns for those years by may and that if he wished a collection alternative he should provide a completed form 433-a collection information statement for wage earners and self-employed individuals and executed tax returns for petitioner supplied none of these documents before the hearing in his petition he claimed that he did not receive the may letter on june at the scheduled time for the hearing the so called petitioner at the telephone number on his cdp hearing request he did not answer the so left a voice mail message asking him to call her back but he did not later that day the so sent petitioner a last chance letter advising him that she would make a determination based on information in the administrative file and any additional information that he supplied petitioner does not dispute receiving this letter although the letter included the so’s phone number petitioner made no effort to contact her to reschedule the cdp hearing on june petitioner sent the so a form 433-a representing that his monthly income exceeded his monthly expenses by dollar_figure on the basis of this representation the so determined that petitioner was not eligible for currently not collectible cnc status because petitioner had declined to submit tax returns for the so determined that he had forfeited any opportunity to challenge his underlying tax_liabilities for those years because petitioner had proposed no specific collection alternative and had refused to submit tax returns for the so found that he was ineligible for an offer-in-compromise or an installment_agreement the so concluded that interest on his assessed liabilities should not be abated because he had submitted no evidence to support his request finally the so verified on the basis of petitioner’s account transcripts that the tax for had been properly assessed on date the irs issued petitioner a notice_of_determination sustaining the proposed levy petitioner timely petitioned this court for review of respondent’s determina- tion on date the irs moved for summary_judgment and the court ordered petitioner to file a response to that motion by date our order advised petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner has not responded either to respondent’s motion or to the court’s order a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d because petitioner failed to respond to the motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits in light of the irs motion its supporting affidavits and petitioner’s pleadings we find that there exists no dispute as to any material fact and that summary adjudication is appropriate b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the irs determination de novo 114_tc_176 where the underlying tax_liabilities are not properly at issue the court reviews the irs determination for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir because she could not confirm that petitioner had received the notices of deficiency for the so indicated that he could challenge his underlying tax_liabilities at the cdp hearing however this court may consider such a chal- lenge only if the taxpayer properly raised it before the irs see sec_301 f q a-f3 proced admin regs an issue is not properly raised during the cdp hearing if the taxpayer fails to request consideration of the relevant issue or requests consideration but fails to present evidence after being given a reasonable opportunity to do so see 140_tc_173 the so repeatedly told petitioner that if he disagreed with the amount of tax shown on the sfrs he had to submit tax returns for setting forth what he believed his correct_tax liabilities to be petitioner refused to do so be- cause he submitted no relevant documentation of any kind he did not properly challenge his underlying tax_liabilities during the cdp hearing and cannot dispute those liabilities here see thompson t c pincite we will accordingly re- view the so’s determination for abuse_of_discretion only goza t c pincite c analysis in deciding whether the so abused her discretion in sustaining the proposed levy we consider whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 the so examined petitioner’s account transcripts and confirmed that his tax_liabilities for had been properly assessed petitioner has not challenged the so’s satisfaction of the verification requirement our review of the record establishes that the so verified that all other requirements of applicable law and administrative procedure were likewise met and properly balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concerns petitioner did not propose an installment_agreement or an offer-in-compro- mise but asserted in his cdp hearing request that he could not pay the balance due in order to be entitled to cnc status a taxpayer must demonstrate that on the basis of his assets equity income and expenses he has no apparent ability to make payments on the outstanding tax_liability see foley v commissioner tcmemo_2007_242 94_tcm_210 petitioner stated on his our rules governing the content of the petition in a cdp case explicitly provide that a ny issue not raised in the assignments of error shall be deemed to be conceded rule b in general therefore the taxpayer must adequately raise the verification issue in his petition in order for this court to consider it see triola v commissioner tcmemo_2014_166 at noting that petition did not allege that assessment was improper and deeming issue conceded dinino v commissioner tcmemo_2009_284 98_tcm_559 noting that verification issue must be adequately raised in petition citing rule b form 433-a that his monthly income exceeded his expenses by dollar_figure the so did not abuse her discretion in determining that he was ineligible for cnc status petitioner asked the irs to discharge interest pursuant to sec_6404 interest can be abated only if among other things an irs officer_or_employee has been erroneous or dilatory in performing a ministerial or manager- ial act see 139_tc_53 112_tc_230 petitioner alleged no facts to support his request for interest abatement and the so did not abuse her discretion in denying it petitioner likewise errs in asserting that he did not receive a fair hearing the so sent him at the address he had provided multiple letters requesting finan- cial information and executed tax returns after petitioner did not participate in the scheduled cdp hearing the so gave him another opportunity to contest the proposed levy by mailing him a final letter dated june petitioner does not dispute that he received this letter indeed the record shows that he submitted a form 433-a in response to it whether or not petitioner can be excused for missing the original hearing he was clearly at fault after receiving the june letter for failing to contact the so to reschedule the hearing the so did not abuse her discretion by making a determination based on the case file once petitioner was given a reasonable opportunity for a hearing but failed to avail himself of it see eg oropeza v commissioner tcmemo_2008_94 95_tcm_1367 aff’d 402_fedappx_221 9th cir taylor v commissioner tcmemo_2004_25 87_tcm_848 aff’d 130_fedappx_934 9th cir sec_301_6330-1 q a-d7 proced admin regs finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
